In this cause the plaintiff in error attempts to appeal from the judgment of the district court of Ottawa county.
The defendant in error has filed herein the motion to dismiss the appeal on grounds set forth in said motion.
We find it unnecessary to set forth the grounds of said motion, or to pass thereon, *Page 166 
for the reason that from an examination of the record and the docket of this court it appears that no petition in error has been filed. Section 782, C. O. S. 1921, provides that:
"Proceedings to obtain such reversal, vacation or modification shall be by petition in error filed in the Supreme Court setting forth the errors complained of."
The petition in error is jurisdictional, and without it there is no assignment of error for this court to consider. Tinker v. Scharnhorst, 114 Okla. 27, 242 P. 1041; Sterling v. Boucher,79 Okla. 32, 190 P. 1090; Dill v. Marks, 53 Okla. 142,155 P. 521; Hopley v. Benton, 38 Okla. 223, 132 P. 808.
This court not having jurisdiction to review the same, the attempted appeal is hereby dismissed.